Citation Nr: 1208478	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for service-connected low back syndrome with thoracic spine (lumbar spine disability), exclusive of the period dated from August 12, 2008, to September 30, 2008, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30 (2011) for convalescence.

2.  Entitlement to an initial rating higher than of 10 percent for service-connected radiculopathy of the right lower extremity secondary to service-connected lumbar spine disability.
 
3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for spondylititis, C-5 vertebrae, and, if so, whether service connection for a cervical spine disorder is warranted.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for prostatitis and, if so, whether service connection for a prostate disorder is warranted.

5.  Entitlement to service connection for a hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1979 and in the Army National Guard of Alabama from March 1979 to October 1985, without evidence of any periods of active duty therein. 

This matter comes to the Board of Veterans' Appeals (Board/BVA) on appeal from an August 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim of entitlement to a rating higher than 40 percent for service-connected lumbar spine disability, as well as his claim of entitlement to service connection for a hernia.  The August 2006 rating decision also denied the Veteran's applications to reopen claims of entitlement to service connection for spondylititis, C-5 vertebrae, and prostatitis on the basis that new and material evidence sufficient to reopen the previously denied claims had not been received. 

The Board notes that, by a June 2010 rating decision, the RO assigned the Veteran a temporary total evaluation for his service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.30 for convalescence, effective August 12, 2008, to September 30, 2008.  Further, by an April 2011 rating decision, the RO granted service connection for radiculopathy of the right lower extremity as secondary to his service-connected lumbar spine disability, and assigned an initial 10 percent rating, effective September 14, 2009.  

In February 2011, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file. 

The claims of entitlement to service connection for diabetes mellitus, erectile dysfunction, and sleep apnea have been raised by the record.  Specifically, a claim for such was received by VA in August 2011.  It does not appear that the agency of original jurisdiction (AOJ) has had an opportunity to adjudicate such claims.  The Board does not have jurisdiction over the claims, and they are thus referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  During the appellate period, exclusive of the period dated from August 12, 2008, to September 30, 2008, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30 for convalescence, the Veteran's service-connected lumbar spine disability was not productive of unfavorable ankylosis of the thoracolumbar or entire spine, incapacitating episodes, or neurologic impairment other than radiculopathy of the right lower extremity as of September 14, 2009.

2.  During the appellate period, the Veteran's service-connected radiculopathy of the right lower extremity, secondary to his service-connected lumbar spine disability, was not productive of neurologic impairment that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve; nor is there evidence that such was productive of mild incomplete paralysis prior to September 14, 2009.

3.  The Veteran's claim of entitlement to service connection for spondylititis, C-5 vertebrae, was previously denied in an August 2004 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  No new and material evidence was received within one year of the rating decision.  The decision became final. 

4.  The evidence as to the Veteran's claim of entitlement to service connection for spondylititis, C-5 vertebrae, received since the last final denial in August 2004 is new, in that it is not cumulative and was not previously considered by decision makers, and it is also material because it raises a reasonable possibility of substantiating the Veteran's claim. 

5.  The Veteran's application to reopen his claim of entitlement to service connection for prostatitis was previously denied in a February 1997 rating decision. The Veteran was notified of that decision but failed to perfect a timely appeal.  No new and material evidence was received within one year of the rating decision.  The decision became final. 

6.  The evidence as to the Veteran's claim of entitlement to service connection for a prostatitis received since the last final denial in February 1997 is new, in that it is not cumulative and was not previously considered by decision makers, and it is also material because it raises a reasonable possibility of substantiating the Veteran's claim. 

7.  A prostate disorder is not shown to be causally or etiologically related to any disease, injury, or incident in active service.

8.  The Veteran does not have a current diagnosis of a hernia.


CONCLUSIONS OF LAW

1.  During the appellate period, exclusive of the period dated from August 12, 2008, to September 30, 2008, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30 for convalescence, the criteria are not met for a rating higher than 40 percent for service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1-4 .7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011). 

2.  During the appellate period, the criteria are not met for an initial rating higher than 10 percent for service-connected radiculopathy of the right lower extremity, secondary to service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.124a, 4.719, DCs 8520, 8720 (2011).

3.  The August 2004 rating decision that denied the Veteran's claim of entitlement to service connection for spondylititis, C-5 vertebrae, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2004) [(2011)].

4.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for spondylititis, C-5 vertebrae.  38 U.S.C.A.          §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  The February 1997 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for prostatitis is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997) [(2011)].

6.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for prostatitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

7.  A prostate disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

8.  A hernia was not incurred in or aggravated by active service.  38 U.S.C.A.         §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a cervical spine disorder and prostatitis is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, pertinent to the Veteran's claim for service connection for a cervical spine disorder, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

Pertinent to the Veteran's claims for service connection for a prostate disorder and a hernia, and his claim for an increased rating for his lumbar spine disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September 2004, November 2005, March 2006, and May 2006 letters sent prior to the initial unfavorable decision issued in August 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the March 2006 and May 2006 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Furthermore, as relevant to the Veteran's claim for a higher initial rating for his radiculopathy of the right lower extremity, to the extent that such is considered part and parcel of his increased rating claim for his lumbar spine disability, adequate VCAA notice was provided to him as noted in the preceding paragraphs.  However, to the extent that such is considered an initial rating claim, the Veteran has appealed with respect to the propriety of the initially assigned rating for radiculopathy of the right lower extremity from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for radiculopathy of the right lower extremity was granted and an initial rating was assigned in the April 2011 rating decision. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Pertinent to the Veteran's increased rating claims, he was afforded VA examinations in October 2004, March 2006, September 2009, and March 2011 in order to assess the current severity of his lumbar spine disability with radiculopathy of the right lower extremity.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected lumbar spine disability with radiculopathy of the right lower extremity as it includes an interview with the Veteran, a review of the record, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Regarding the Veteran's claim for service connection for prostatitis, he was afforded a VA examination in March 2011 with respect to such issue.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the Veteran's claim for service connection for prostatitis has been met.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a hernia; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no competent and credible evidence that the Veteran was diagnosed with a hernia during service or currently has a diagnosis of such disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Increased Rating

The RO granted service connection for low back syndrome by a September 1980 rating decision, and assigned an initial 10 percent rating, effective February 1, 1979.  By a March 1987 rating decision, the Veteran's lumbar spine disability was assigned a temporary total evaluation pursuant to 38 C.F.R. § 4.29 (2011) for hospitalization, from December 29, 1986, to January 31, 1987.  By a December 1998 rating decision, the RO increased the rating to 20 percent, effective January 30, 1998; and by an August 2001 rating decision, the RO increased the rating to 40 percent, effective March 9, 2001.  This appeal ensued after the Veteran filed a claim for an increased rating in August 2005, which the RO denied in August 2006.  As noted above, by a June 2010 rating decision, the RO assigned the Veteran a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for convalescence, from August 12, 2008, to September 30, 2008.  Further, by an April 2011 rating decision, the RO granted the Veteran service connection for radiculopathy of the right lower extremity as secondary to his service-connected lumbar spine disability, and assigned an initial 10 percent rating, effective September 14, 2009.  

The Board notes that the Veteran filed a claim of entitlement to a rating higher than 40 percent for his service-connected lumbar spine disability in September 2004, and such was denied by a December 2004 rating decision.  While the Veteran did not file a notice of disagreement with the December 2004 rating decision, relevant VA treatment records were later associated with the claims file.  If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  As VA treatment records describing the Veteran's lumbar spine disability, thus constituting new and material evidence, were received within one year of the December 2004 rating decision, such decision was not yet final at the time of the Veteran's August 2005 claim of entitlement to a rating higher than 40 percent for his service-connected lumbar spine disability, and, while the subsequent August 2006 rating decision subsumed the December 2004 rating decision, the Veteran's claim has been pending since September 2004.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected lumbar spine disability is currently rated under DC 5237, contemplating lumbosacral or cervical strain.  Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under these criteria, in pertinent part, a 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a total evaluation requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  The Rating Schedule also lists normal ranges of motion of the thoracolumbar spine for VA purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  Id at Note (2).

The Rating Schedule also provides that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id, at Note (5).  The Board notes here that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable rating criteria, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of Diagnostic Code 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Neurological manifestations are rated pursuant to DC 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DCs 8520, 8720. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a. 

If it is shown there is disc disease, then the Veteran's lumbar spine disability also may be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DCs 5235-5243.  Under this Formula, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician."  Id. 

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 40 percent, exclusive of the period dated from August 12, 2008, to September 30, 2008, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30 for convalescence.  The evidence for consideration includes VA compensation examination reports, private and VA treatment records, and the Veteran's personal statements in support of his claim, none of which indicate that his lumbar spine disability meets any of the criteria for a rating higher than 40 percent. 

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Private and VA treatment records dated during the course of the appeal reflect continued treatment for the Veteran's lumbar spine disability and complaints of back pain. 

On VA compensation examination in October 2004, the Veteran denied issues with flare-ups and repetitive use, and denied radicular symptoms.  He asserted that he was employed on a full-time basis.  He complained of occasional numbness in the lateral portion of the left leg; however, the examiner asserted that such did not fit any area of radiculopathy.  Physical examination revealed that the Veteran demonstrated flexion to 90 degrees, extension to 10 degrees, 45 degrees of right lateral flexion and 40 degrees of left lateral flexion, and 50 degrees of right rotation and 45 degrees of left rotation.  The Veteran demonstrated a normal gait, without assistive devices.  His neurological examination was intact.   

On VA compensation examination in March 2006, the Veteran complained of low back pain, with radiation into the legs, worse on the right.  The examiner noted that the Veteran was employed on a full-time basis and that his back problem did not appear to have negatively impacted his employment activities.  Physical examination revealed that the Veteran walked with a normal gait.  Paraspinal tenderness was noted and there was thoracic spine flexion to 20 degrees and extension to 10 degrees.  There was normal lumbar lordosis, and lumbar spine flexion to 80 degrees and extension to 30 degrees, with lateral bending to either side to 30 degrees.  Motor and sensory examination was entirely within normal limits.  There was no increased limitation of motion to due to weakness, fatigability, or incoordination.  The Veteran was diagnosed with compression fracture of the thoracic spine, arthralgia of the lumbar spine, with mild functional loss due to pain.

On VA compensation examination in September 2009, the Veteran reported that he had flare-ups every one to three months, lasting from hours up to two weeks, brought on by lifting, bending, or strenuous activity.  He reported that he had pain that shoots down both his legs, more so on the right.  He reported numbness, paresthesias, leg or foot weakness, and falls.  He reported a history of decreased motion, stiffness, weakness, spasm, and pain, without fatigue.  He reported that his flare-ups reduced his activity by at least a further 40 percent.  He reported that he was able to walk more than one-quarter of one mile, but less than one mile.  The examiner noted that there were no incapacitating episodes of spine disease.  

Physical examination in September 2009 revealed that the Veteran presented with an antalgic gait.  The examiner noted that there was thoracolumbar spine ankylosis, with the spine in a neutral position, and without indications of unfavorable ankylosis.  The Veteran demonstrated spasm, pain, and tenderness, on the left and right sides, without atrophy, guarding, or weakness.  The examiner noted that the muscle spasm or localized tenderness was severe enough to be responsible for an abnormal gait or spinal contour.  Motor, reflex, and sensory examination was unremarkable.  The Veteran demonstrated 70 degrees of flexion, 20 degrees of extension, and right and left lateral flexion and rotation to 20 degrees, with objective evidence of pain on motion.  There was additional limitation and objective evidence of pain with repetitive motion.  Considering such, the most important factor being pain, the Veteran was able to demonstrate 15 degrees of flexion, extension, and right and left lateral flexion and rotation.  The examiner noted that while the range of motion was reduced, such represented "normal" motion for the Veteran due to other factors not related to the disability being examined, specifically, obesity and lack of daily exercise.  The examiner noted that the Veteran had been employed on a continuous basis since approximately 1979, but was currently not working while awaiting a physical assessment.  In this regard, the Board observes that the Veteran underwent cervical spine surgery in July 2009.  He reported that the Veteran's lumbar spine disability prevented him from exercising and participating in sports; had severe affects on his ability to shop, participate in recreation, and travel; moderate effects on his ability to do chores and dress; mild effects on his ability to toilet and groom; and no effect on his ability to feed himself and bathe.  

At the time of the Veteran's February 2011 DRO hearing, he asserted that his back pain, described as intermittent and excruciating at times, especially when he sat to drive, radiated mostly down the right side of his leg, with occasional radiation to the left side.  He reported that his daily pain level was a seven, on a ten-point pain scale.  He reported that he could walk about one half of one block or so, and that he could sit for 15 to 30 minutes.  He reported that he was unable to lift more than 25 to 30 pounds.  He reported that he received epidural treatment every three months, and that after such, it took from one to three days of bedrest for the epidural to take effect.  He reported that while a doctor had not prescribed bedrest, he had to take off a couple of days each month from work.  

On VA compensation examination in March 2011, the Veteran complained of severe, constant, daily, aching, stabbing, back pain; worse with prolonged sitting or laying on his right side and relieved by rest, avoidance of activities, and prescription medication.  He reported flare-ups of back pain that were severe, occurring every two to three weeks, and lasting three to seven days, triggered by being in certain positions and cold weather, and relieved by rest and prescription medication.  He reported that his flare-ups reduced his activity by at least a further 90 percent.  He complained of numbness and paresthesias, leg or foot weakness, falls, and unsteadiness.  He complained of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The examiner reported that there were no incapacitating episodes of spine disease.  The Veteran reported that he was unable to walk for more than a few yards.  

Physical examination in March 2011 revealed an antalgic gait.  The Veteran did not demonstrate thoracolumbar spine ankylosis.  There was evidence of guarding on the right, pain with motion on the left and right, and left tenderness; without spasm, atrophy, or weakness.  The Veteran demonstrated 40 degrees of flexion, 5 degrees of extension, 25 degrees of left lateral flexion and 15 degrees of left lateral rotation, and 15 degrees of right lateral flexion and rotation.  There was objective evidence of pain following repetitive motion, and there was additional limitation after three repetitive motions.  Reflex and motor examination yielded normal results, with evidence of normal muscle tone, without atrophy.  The Veteran demonstrated decreased vibration, pain, light touch, and position sense on the right side, with normal results on the left side.  Results of X-ray examination were unremarkable.  The Veteran was diagnosed with lumbar spine degenerative disc disease with surgery and mild right leg L4/5 radiculopathy.  The examiner noted that the Veteran was employed on a full-time basis, and that he had missed six weeks of work due to his back disability over the past year.  The examiner noted that the Veteran's back disability had severe effects on his ability to do chores and exercise and had moderate effects on his ability to travel, participate in recreation, and drive.  The examiner noted that further study as to any radiculopathy was not needed, as the location and severity of such was obvious based on the examination and evidence of record.  

The Veteran is currently in receipt of a 40 percent rating for his service-connected lumbar spine disability.  As discussed above, to warrant a higher rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating; or unfavorable ankylosis of the entire spine, as is required for a total evaluation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

In the present case, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  While a VA examiner, in September 2009, reported that there was thoracolumbar spine ankylosis with the spine in neutral position, the examiner also reported that there were no indications of unfavorable ankylosis.  Thus, while the Veteran's spinal segment was fixed in neutral position, i.e., ankylosed, during VA compensation examination in September 2009, the examiner did not determine that such was unfavorable and there is no evidence that such resulted in difficulty talking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

In addition, while there is evidence of functional loss due to pain, weakness, fatigability, and incoordination of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total evaluation.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell, DeLuca, supra.  In this regard, the VA examiners, in September 2009 and March 2011, both noted additional limitation with repetitive motion; however, neither examiner described any symptomatology tantamount to unfavorable ankylosis.  Under these circumstances, there is no basis for a rating higher than 40 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

While the Veteran has been diagnosed with lumbar spine degenerative disc disease, DC 5243, contemplating IVDS, may not serve as a basis for a rating higher than 40 percent.  This is because there is no indication that the Veteran's lumbar spine disability has resulted in any incapacitating episodes, let alone incapacitating episodes of at least six weeks during an immediately preceding 12-month period, which is the minimum required for a rating higher than 40 percent, specifically, 60 percent, for IVDS.  While the Veteran asserted, during his February 2011 DRO hearing, that it took from one to three days of bedrest for an epidural injection to take effect, he also asserted that a doctor had not prescribed bedrest.  Furthermore, the VA examiners, in March 2006, September 2009, and March 2011, each specifically reported that there were no incapacitating episodes.  As discussed above, the Rating Schedule defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See Note to 38 C.F.R. § 4.71a, DCs 5235-5243.  Absent this indication, by definition, there have not been any incapacitating episodes. 

The Veteran also has reported that the pain in his lower back radiates down into his lower extremities, more so on the right.  This is significant because, as noted, Note (1) to the General Rating Formula (DCs 5235-5242) specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  This often includes consideration of whether the disability involves paralysis of the sciatic nerve. 

As discussed above, by an April 2011 rating decision, the Veteran was granted service connection for radiculopathy of the right lower extremity as secondary to his service-connected lumbar spine disability, rated as 10 percent disabling, effective September 14, 2009, the date of the VA compensation examination where the Veteran was diagnosed with mild right radiculopathy.  However, the Board finds no basis to assign the service-connected radiculopathy of the right lower extremity an initial rating higher than 10 percent.  Further, there is no basis to assign the service-connected radiculopathy of the right lower extremity an initial rating prior to September 14, 2009.  Throughout the course of the appeal, the Veteran complained of low back pain that radiated into his legs, more so on the right.  While the Veteran, at the time of his February 2011 DRO hearing, reported that his lumbar spine pain, including his radiating pain, was excruciating at times, on VA examination in March 2011, one month later, he was diagnosed with mild radiculopathy of the right lower extremity.  The VA examiner, in September 2009, described the Veteran's right lower extremity radiculopathy as mild, and there is no objective evidence of more severe symptoms.  As discussed above, to warrant a higher rating, moderate, moderately severe, or severe incomplete paralysis is required, specifically, moderate incomplete paralysis would be required for a 20 percent disability rating.  To warrant an initial rating prior to September 14, 2009, but still during the current appeal period, the Veteran would have had to demonstrate symptoms analogous to mild incomplete paralysis, and in the present appeal, there is no evidence of such.  See 38 C.F.R. § 4.124a, DCs 8520, 8720.

Also, the Board finds no basis to assign a separate compensable rating for neurological abnormalities involving the left lower extremity, or bowel or bladder impairment.  In this regard, sensory and reflex examinations were entirely normal as to the left lower extremity during the course of the appeal.  Likewise, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disability for the entire appeal period.  Specifically, examinations revealed no evidence of urinary or fecal deficits related to his lumbar spine disability.  In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating for neurological impairment of the left lower extremity, bowel, or bladder.

The Board has considered whether staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected lumbar spine and right lower extremity disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.


The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine and right lower extremity disabilities with the established criteria found in the rating schedule.  The Veteran's primary complaints and symptomatology involving his lumbar spine disability include pain, limitation of motion, and radiculopathy, all of which are addressed in the applicable diagnostic codes.  Therefore, the Board finds that the Veteran's lumbar spine and right lower extremity symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his lumbar spine and right lower extremity that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In this regard, the Board notes that, while the Veteran reported that he has missed work approximately six weeks a year due to his back disability, he has maintained full time employment and, as such, the Board finds that such absences do not rise to the level of marked interference with employability.  Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran has been employed on a full time basis for majority of the appeal period.  The Board observes that, while the September 2009 VA examination report noted that the Veteran was unemployed and waiting for a functional assessment, he underwent cervical spine surgery in July 2009.  Moreover, the remainder of the record, to include VA examination reports in October 2004, March 2006, and March 2011, and the Veteran's testimony at his February 2011 DRO hearing, reflects that he is gainfully employed.  Furthermore, in September 2009, the VA examiner noted that the Veteran had been employed on a continuous basis since approximately 1979.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for higher ratings for his lumbar spine and right lower extremity disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

New and Material Evidence

Service connection for spondylititis, C-5 vertebrae, was most recently previously denied by an August 2004 rating decision, and an application to reopen the Veteran's claim for service connection for prostatitis was most recently previously denied by a February 1997 rating decision.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the RO previously considered and denied the Veteran's claims for service connection for spondylititis, C-5 vertebrae, in an August 2004 decision and the Veteran's application to reopen his claim for service connection for prostatitis in a February 1997 decision.  The claims folder reveals additional relevant evidence was received after the August 2004 rating decision during the appellate time frame.  No such relevant additional evidence was received after the February 1997 rating decision.  

Under 38 C.F.R. § 3.156(b), "new and material evidence" received prior to the expiration of the appeal period, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362 (2011); 38 C.F.R. §§ 3.156(b), 20.201 (2011).  Therefore, the Board must determine whether the submissions received during the period for appealing the August 2004 decision contain new and material evidence relating to pending claim of entitlement to service connection for spondylititis, C-5 vertebrae.

Specifically, the Veteran had until August 2005 to appeal the August 2004 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  During that time period, VA and private treatment records were associated with the claims file.  However, such records are not material in that they do not relate to an unestablished fact necessary to substantiate the Veteran's claim or raise a reasonable possibility of substantiating such claim.  Specifically, the VA and private treatment records added to the claims file only describe the Veteran's current level of disability.  The claim of entitlement to service connection for spondylititis, C-5 vertebrae, was denied on the merits in June 2002 on the basis that there was no evidence of in-service cervical spine treatment and thus no evidence that any current cervical spine disorder was related to service.  Therefore, additional symptoms and findings of the current disability do not constitute new and material evidence under 38 C.F.R. § 3.156(b) as such is cumulative and redundant of the evidence already of record.  Specifically, such continue to reflect a current diagnosis, but they do not address the missing elements of the Veteran's claim, i.e., in-service treatment or a relationship between a current cervical spine disorder and active service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); Voracek v. Nicholson, 421 F.3d 1299, 1304 (definition of new and material contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b)).  As no new and material evidence was submitted during the one year appeal period, the August 2004 rating decision became final.  38 U.S.C.A. §§ 7103(a), 7105; 38 C.F.R. § 20.1103.

The Board notes here that it appears that, in March 2005, some of the Veteran's service personnel records were associated with the claims file.  Thus, it appears that these service personnel records were not associated with the claims file in February 1997 or August 2004.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  However, the newly-associated service personnel records are not relevant to the instant claims as they do not address to any in-service cervical spine or prostatitis complaints, or any relationship between the Veteran's current cervical spine or prostate disorder and active service.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon these service personnel records. 

Therefore, in February 1997 and August 2004, the Veteran was advised of the decisions denying his claims for prostatitis and spondylititis, C-5 vertebrae, respectively, and his appellate rights. However, no further communication was received from the Veteran pertaining to such claims until August 2005 when he filed his claims to reopen.  Therefore, the February 1997 and August 2004 rating decisions are final. 38 U.S.C.A. § 7105 (West 1991), (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997), (2004) [(2011)].

It appears that the evidence before VA at the time of the prior final decision in August 2004, as to the claim of entitlement to service connection for spondylititis, C-5 vertebrae, consisted of the Veteran's claim, his service treatment records, and VA and private treatment records.  The RO found that there was no evidence that the Veteran's current spondylititis, C-5 vertebrae, was incurred in or aggravated by active service, and that such was not secondary to service-connected lumbar spine disability. 

The Veteran applied to reopen his claim of entitlement to service connection for a spondylititis, C-5 vertebrae, in August 2005.  Newly received evidence since that time includes additional VA and private treatment records, as well as the Veteran's February 2011 testimony before a DRO.  During his DRO hearing, the Veteran described the in-service scenario in which he asserts he injured his cervical spine.  He asserted that he used to work at a "PRP" program and that he had a big case, in which to dump new ground, that he had to carry from the helicopter to the staging site, to where the office was for inspection.   

The Board finds that the evidence as to the Veteran's claim of entitlement to service connection for spondylititis, C-5 vertebrae, received since the last final decision in August 2004 is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, the details surrounding the in-service cervical spine complaints documented in the claims file, described at the time of the Veteran's service as right upper back or right clavicle pain, or neck soreness.  

It appears that the evidence before VA at the time of the prior final decision in February 1997, as to the claim of entitlement to service connection for prostatitis, consisted of the Veteran's claim, his service treatment records, and VA treatment records.  The RO found that there was no evidence of current prostatitis and thus no evidence that any post-service prostatitis was incurred in or aggravated by active service. 

The Veteran applied to reopen his claim of entitlement to service connection for a prostatitis in August 2005.  Newly received evidence since that time includes additional VA treatment records, private treatment records, a March 2011 VA examination, and the Veteran's February 2011 testimony before a DRO.  Of note is an April 2004 private treatment record indicating that he presented for a prostate check.  He was diagnosed with benign prostate hypertrophy (BPH), stable.  Additionally, in March 2011, a VA examiner offered an opinion regarding the current nature and etiology of the Veteran's prostate disorder.

The Board finds that the evidence as to the Veteran's claim of entitlement to service connection for prostatitis received since the last final decision in February 1997 is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, evidence of a post-service prostate disorder and its likely etiology.  See Shade, supra.

Accordingly, new and material evidence as to the Veteran's claims of entitlement to service connection for spondylititis, C-5 vertebrae, and prostatitis has been received and such claims are reopened.  As the Board has determined that new and material evidence has been received as to the Veteran's claims it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  

In the present case, the Board finds that additional development is required prior to adjudication of the claim of entitlement to service connection for a cervical spine disorder and such development is the subject of the Remand herein.  However, regarding the claim of entitlement to service connection for a prostate disorder, because the RO has already essentially considered the issue of entitlement to service connection on a de novo basis in the April 2011 supplemental statement of the case, and because the Veteran has had opportunity to address the merits of this claim in written statements as well as at his February 2011 DRO hearing, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service Connection

In order to establish service connection, three elements must be established.  There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  The Veteran's prostate disorder and claimed hernia, however, are not disabilities for which service connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 1133; 38 C.F.R. §§ 3.307, 3.309 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A Prostate Disorder

The Veteran, at the time of his February 2011 DRO hearing, asserted that he had prostatitis during active service, and that he had experienced flares of prostatitis since that time.  

The Veteran's service treatment records reflect that he was diagnosed with testicle pain in December 1976; prostatitis in October 1978; and recurrent prostatitis in January 1979.  Post-service treatment records reflect occasional prostate complaints and treatment for such.

The Veteran underwent a VA compensation examination in March 2011 in order to determine the nature and etiology of his prostate disorder.  The examiner noted the Veteran's history of in-service prostatitis and course since such time.  The Veteran reported that he had urinary stream issues and was taking saw palmetto for his prostate symptoms.  Subsequent to a physical examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with benign prostate hypertrophy (BPH).  The examiner opined that the Veteran's BPH is less likely as not caused by or a result of his prostatitis during service.  He reasoned that there was no current evidence of prostatitis, and that due to the Veteran's age at the time, his in-service prostatitis infections were an extension of sexually transmitted diseases (STDs).  He reasoned that the Veteran had not had prostatitis for a very long time, and that the risk factors for his current prostate disorder, BPH, were advancing age and genetics. 

As the March 2011 VA examiner based his opinion on a review of the claims file, the Veteran's subjective history, and a physical examination, and offered a rationale for his conclusions, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, there is no contrary medical opinion of record. 

The Board notes that the Veteran has contended on his own behalf that his current prostate disorder is related to active service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current prostate disorder and active service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

In the instant case, the Veteran is competent to describe his in-service and current prostate symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board accords his statements regarding the etiology of his current prostate disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his current prostate disorder and his active service.  In contrast, the VA examiner, in March 2011, took into consideration all the relevant facts in providing his opinion, specifically to include the Veteran's in-service prostatitis and course since that time.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his current prostate disorder are outweighed by the competent and probative VA opinion. 

To the extent that the Veteran has contended continuity of symptomatology, in that he asserts that he has experienced intermittent flares of prostatitis since his service discharge, the Board finds such statements to be competent.  Layno, 6 Vet. App. at 470.  In weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this regard, the Board notes that the available records reflect that the Veteran was treated for prostate complaints in the years subsequent to separation from service; however, there is no evidence that in the years more recently, specifically, since June 1987, the Veteran was treated for a prostate disorder.  The Veteran's VA and private treatment records dated from June 1987 to the present are silent for complaint or treatment of a prostate disorder, with the exception of a notation of "prostatism" in private treatment records dated in August 2008 and the diagnosis of BPH at the March 2011 VA examination.  Rather, the only evidence of continuous prostate symptoms consists of the Veteran's statements made during the appellate period, in connection with his pending claim for VA benefits.  In this regard, the Board observes that, between 1979 and 1997, the Veteran filed a number of claims for prostatitis; however, since such time, he has not done so.  Moreover, while the Veteran has consistently sought medical treatment for a variety of disorders, he has not reported prostate difficulty in the years subsequent to his last claim.  His failure to mention his prostate disorder, when otherwise reporting his complaints, weighs against the credibility of his report of continuity of symptomatology.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, as the Veteran's statements regarding continuity of prostate symptomatology are in conflict with contemporaneous evidence of record, the Board finds them to be not credible and thus not probative evidence in the present case.

In sum, the most probative evidence of record indicates that the Veteran's currently diagnosed prostate disorder, BPH, was not incurred in or aggravated by his period of active service and, consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a prostate disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Hernia

At the time of the Veteran's February 2011 DRO hearing, he asserted that he sustained a hernia during service.  He asserted that he had not yet had such repaired, and that he had not seen a physician for such in some time.  

The Board observes that the Veteran filed his claim for service connection for a hernia in August 2005.  The record is negative for a diagnosis of a hernia from August 2005 to the present.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In this regard, the Board observes that, prior to such date, the record was in conflict as to whether the Veteran had a diagnosis of a hernia.  A September 1996 VA treatment record indicates that one of the Veteran's treatment providers sought to rule out either ulcer or hiatal hernia; however, neither disorder was definitively diagnosed.  

Despite such conflict regarding the Veteran's diagnosis prior to the appeal period, the record is clear that, at the time the Veteran filed his claim in August 2005 and throughout the appeal period, he has never been diagnosed with a hernia.
 
The evidence of record thus fails to demonstrate that the Veteran has a current diagnosis of a hernia.  The Board observes that a hernia is diagnosed as a result of medical examination, often times including ultrasound or x-ray examination.  The Veteran, as a layperson, is not competent to diagnose himself with a hernia based on such medical examination and/or testing as there is no indication that he has the required expertise to administer the medical examination and/or test or interpret the results.  In this regard, the Court has held that, although the Veteran, as a lay person, is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert, supra.  Therefore, as diagnosing a hernia is complex in nature, the Board finds that the Veteran is not competent to diagnose such disease.  

Consequently, the Board finds that the Veteran does not have a current diagnosis of a hernia at the time he filed his claim or during the pendency of such claim.  See McClain, supra.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Veteran's claim for service connection for a hernia must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a hernia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A disability rating in excess of 40 percent for service-connected lumbar spine disability, exclusive of the period dated from August 12, 2008, to September 30, 2008, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30 for convalescence, is denied.

An initial disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity as secondary to his service-connected lumbar spine disability is denied.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for spondylititis, C-5 vertebrae, is granted. 

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for prostatitis is granted. 

Service connection for a prostate disorder is denied.

Service connection for a hernia is denied.



REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claim for service connection for a cervical spine disorder on its underlying merits.  

As an initial matter, the Board finds that such issue should be considered on both a direct basis and as secondary to the Veteran's service-connected lumbar spine disability.  In this regard, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  See Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Therefore, while on remand, the Veteran should be provided with VCAA notice as the secondary aspect of his claim. 

The Board further finds that a VA compensation examination is necessary to decide the claim.  In this regard, the Veteran's service treatment records reflect that he was treated for neck soreness in August 1977; right clavicle pain in October 1977; right upper back pain in May 1978; right-sided back pain in July 1978; and chronic mid-thoracic back pain and right upper back pain in December 1978.  He is currently diagnosed with degenerative changes at the C5-6 and C6-7 with mild foraminal narrowing.  Additionally, the Veteran is currently service-connected for a lumbar spine disability.  As it remains unclear to the Board if the Veteran's current cervical spine disorder is etiologically related to his active service, specifically considering his in-service complaints for pain involving the right upper back, clavicle, mid-thoracic back, or neck, or his service-connected lumbar spine disability, the Board finds that a remand in order to obtain a VA examination and opinion as to the nature and etiology of the Veteran's cervical spine disorder is necessary.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his cervical spine disorder since service.  Thereafter, any identified records, to include those from the Central Alabama Veterans Healthcare System dated from June 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a cervical spine disorder as secondary to his service-connected lumbar spine disorder.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his cervical spine disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Central Alabama Veterans Healthcare System dated from June 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, schedule the Veteran for a VA compensation examination in order to determine the current nature and etiology of his cervical spine disorder.  All indicated tests, including x-rays, should be conducted.  The examiner must be given an opportunity to review the claims file, including a complete copy of this remand, for the pertinent medical and lay evidence.  Subsequent to review of the claims file and physical examination, the examiner must:

The examiner must identify all cervical spine disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed cervical spine disorder is etiologically related to the Veteran's military service, to include his in-service complaints of pain in the right upper back, clavicle, mid-thoracic back, or neck.  The examiner should also indicate whether the Veteran had arthritis of the cervical spine within one year of his service separation in January 1979 and, if so, s/he should describe the manifestations. 

The examiner should also offer an opinion as to whether the Veteran's cervical spine disorder is caused or aggravated by his service-connected lumbar spine disorder.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his cervical spine disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the April 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


